997 A.2d 222 (2010)
202 N.J. 331
In the Matter of Paul L. BLENDEN, an Attorney at Law.
M-1512 September Term 2009, 066460.
Supreme Court of New Jersey.
July 16, 2010.

ORDER
This matter having been duly presented to the Court on the application of the Office of Attorney Ethics, recommending that PAUL L. BLENDEN, formerly of OCEAN TOWNSHIP, who was admitted to the bar of this State in 1954, be transferred to disability inactive status pursuant to Rule 1:20-12(e);
And it appearing that because of mental or physical incapacity, PAUL L. BLENDEN is unable to defend against ethics charges pending against him;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12(e), PAUL L. BLENDEN is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that PAUL L. BLENDEN is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that the disciplinary proceedings pending against PAUL L. BLENDEN are hereby deferred until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by PAUL L. BLENDEN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that PAUL L. BLENDEN, comply will Rule 1:20-20 governing incapacitated attorneys.